Citation Nr: 1046659	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-09 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to February 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge at the RO in July 2010.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The RO denied service connection for a seizure disorder in 
June 1981 on the basis that new and material evidence had not 
been received to reopen the previously denied claim in April 
1979.  The Veteran was notified of this decision that same month 
and did not appeal.

2.  Evidence received since the denial of service connection for 
a seizure disorder on the basis that new and material evidence 
had not been received in June 1981 does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's June 1981 rating determination denying service 
connection for a seizure disorder on the basis that new and 
material had not been received became final.  38 U.S.C.A. § 7105 
(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a seizure disorder has not 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has held that the VCAA notice in a new and material 
evidence claim must include (with some degree of specificity) 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a January 2006 letter, the RO informed the Veteran that he had 
been previously denied service connection for a seizure disorder 
in April 1979.  The RO indicated that the claim had been denied 
as it had been held that the condition existed prior to service 
and no aggravation beyond normal progression had been shown while 
on active duty.  The RO stated that in order for the Veteran to 
reopen this claim, new and material evidence was needed.  He was 
told that new and material evidence was evidence that raised a 
reasonable possibility of substantiating the claim.  Therefore, 
the evidence he submitted had to relate to this fact.

While the RO cited the April 1979 determination as opposed to the 
most recent determination made in June 1981, the reasons for both 
denials were essentially the same.  Hence, the Veteran was made 
aware of the reasons for the prior denial.

A March 2006 letter provided the Veteran with notice of the laws 
regarding degrees of disability or effective dates.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  Social 
Security records have been found to not be available.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist does not include provision of a medical 
examination or opinion, unless new and material evidence has been 
secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) and, as discussed 
below, the Board concludes that new and material evidence has not 
been submitted on this petition.  Accordingly, there is no duty 
to provide an examination and no error exists. 

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements; his testimony; and arguments 
presented by the representative organization.  For these reasons, 
it is not prejudicial to the appellant for the Board to proceed 
to finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.

Legal Criteria

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and 
material evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence 
on an element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  If a preexisting disorder is noted upon entry into 
service, and the claimant brings a claim for service connection 
on the basis of aggravation under section 1153, the burden falls 
on the claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004). 



Analysis

The RO originally denied service connection for a convulsive 
disorder in April 1979.  The Veteran was notified that same month 
and did not appeal.  Thus, the decision became final.  In denying 
service connection, the RO noted that service records showed that 
the Veteran was hospitalized after 2.5 months of service for a 
convulsive disorder.  At that time, he gave a seven year history 
of a convulsive disorder with medication and treatment rendered 
by a private physician in Wichita, KS, prior to service.  The 
Veteran indicated that two years prior to entering service he was 
seizure free.  While in basic training, he had a typical grand 
mal seizure and was placed on Dilantin.  After completing basic 
training, the Veteran had another seizure while on Christmas 
leave, and following his hospitalization, he was discharged from 
service because of disability existing prior to induction and not 
aggravated.  

The RO noted that subsequent to service, the Veteran was 
hospitalized on August 15, 1974, with complaints of nausea, 
vomiting, fever, and cough.  After complete examination, he was 
found to have infectious hepatitis.  He was re-hospitalized in 
December 1977 because of depression over a situational reaction.  
After complete examination, he was discharged with a final 
diagnosis of schizophrenia.  The RO found that service medical 
records showed without a doubt that the seizure disorder existed 
prior to service and no aggravation beyond normal progression was 
shown while on active duty.  The RO denied service connection for 
a convulsive disorder as not having been incurred in or 
aggravated by service.  

In February 1981, the Veteran again requested service connection 
for a seizure disorder.  In support of his claim, the Veteran 
submitted statements from family members indicating that the 
Veteran had not had a seizure prior to service.  

In a June 1981 rating determination, the RO noted that service 
connection had previously been denied for a seizure disorder in 
April 1979.  It indicated that the facts of that rating were 
incorporated by reference with the following additions: the 
Veteran gave a family history of a mother deceased and two 
sisters with convulsions along with the medical board determining 
that the seizure disorder was familial in nature.  

The RO noted statements had been received through the Veteran's 
representative from family members indicating to the best of 
their knowledge that the Veteran had never had any seizures 
during childhood.  The RO also observed that outpatient treatment 
records from Wesley Medical Center showed the Veteran to have 
complaints and treatment for seizures and stomach disorders for 
the time period from 1976 to 1980.  

The RO further noted that the Veteran was hospitalized in 
December 1980 at the Wichita VAMC for evaluation of a seizure 
disorder.  The RO indicated that the Veteran reported that the 
seizures began in 1974 and consisted of passing out.  He stated 
that he had been on medication to the past summer when the 
medication was discontinued.  The Veteran complained of five 
seizures in the past three months prior to admission and 
indicated that he had been on medication for the past four 
months.  Although the Veteran reported seizures during 
hospitalization, definite seizure activity was questioned.  An 
EEG performed at that time was normal.  The discharge diagnoses 
were seizure activity and personality disorder.  The Veteran was 
also noted to be on seizure medication in a March 1981 treatment 
record.  

The RO indicated that lay statements provided by the Veteran's 
relatives were not considered sufficient to rebut the history 
provided by the Veteran during service and service connection 
remained denied.  The Veteran was notified of this decision later 
that month and did not appeal.  Thus, the decision became final.  

Evidence received subsequent to the June 1981 rating 
determination includes statements from various individuals noting 
that they have witnessed the Veteran have seizures in their 
presence; VA treatment records showing continuing treatment for 
seizure disorders; records from various private physicians 
showing continued treatment for seizure disorders; and the 
testimony of the Veteran at his July 2010 hearing before the 
undersigned Veterans Law Judge.  

The statements from the various individuals attesting to having 
witnessed the Veteran having seizures, while new, are not 
material, as the Veteran's seizures were noted to be present at 
the time of the previous denials.  The private and VA treatment 
records demonstrating continuing treatment for seizure disorders, 
while new, are not material, as the Veteran was noted to have had 
seizures and to be receiving treatment for seizures at the time 
of the previous denials.  This evidence is not material since it 
does not demonstrate that the Veteran's seizure disorder, which 
preexisted service, was aggravated during his period of service.   

With regard to the Veteran's testimony, the Board notes that the 
Veteran testified that he had not had a seizure prior to his 
period of service.  He also indicated and testified as to where 
and when the inservice seizures occurred.  The Veteran stated 
that he received treatment and has been hospitalized for seizures 
subsequent to his period of service.  

With regard to the Veteran's testimony relating to his inservice 
seizures and treatment and hospitalization for seizures following 
service, the Board notes that this information was available at 
the time of the previous two denials.  With regard to the 
Veteran's testimony that he had no seizures prior to his period 
of service, the Board notes that this assertion was made at the 
time of the June 1981 denial.  Moreover, at the time of the 
previous denial, the Veteran also submitted statements from 
family members that he had had no seizures prior to his period of 
service.  Thus, the testimony of the Veteran is neither new nor 
material as it relates to his claim that he had not had seizures 
prior to service.  

The newly received evidence does not relate to the unestablished 
element of a inservice worsening or aggravation of the Veteran's 
preexisting seizure disorder.  Accordingly, it does not raise a 
reasonable possibility of substantiating the claim and is not new 
and material and the petition to reopen must be denied.  In 
reaching this decision, the Board has considered the doctrine of 
reasonable doubt, but does not find the evidence to be so evenly 
balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for a seizure disorder is not 
reopened and the appeal is denied.




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


